 In the. Matter ofPLoiBTOOLCOMPANYandINTERNATIONAL -DIESINB:.ERS CONFERENCE,Los ANGELES LOCAL #220, INDEPENDENTCase No. 21-R-,0234.-Decided April 27,1944Messrs. TV. B. CarmanandWalter Saint,both of Los Angeles, Calif.,for the Company.Mr. F. R. Doyle,-ofPasadena, Calif., for the Die Sinkers.Mr. Nelson Taylor,of Los Angeles, Calif., for the Council.Mr. David V. Easton,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon apetition duly filed by International Die Sinkers Conference,,Los Angeles Local #220, Independent, herein called the Die Sinkers,alleging that a question affecting commerce had arisen concerning therepresentation of employees of Plomb Tool Company, Los Angeles,California, herein called the Company, the National Labor RelationsBoard provided for an appropriate hearing upon due notice beforeGeorge H. O'Brien, Trial Examiner. Said hearing was held at LosAngeles, California, on March 24,1944.The Company, the Die Sinkers, and-Los Angeles Metal Trades Council, A. F.'L., herein called theCouncil, appeared, participated, and were afforded full opportunity tobe heard, to examine and cross-examine witnesses, and to introduceevidence bearing on the issues.The Trial Examiner's rulings made atthe hearing are free from prejudicial error, and are hereby affirmed.All parties were afforded an opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTII. THE BUSINESS OF THECOMPANYPlomb Tool Company, a California corporation, is engaged in themanufacture of tools of, various types.During the year 1943, theCompany purchased materials valued at approximately $150,000, of56 N. L. R. B., No. 11.47 48DECISIONS OF NATIONAL LABOR RELATIONS BOARDwhich about $80,000 represents purchases made from points outsidethe State of California.During the same period, the Company madetotalsalesvalued in excess of $5,000,000, of which approximately$4,000,000 represents the value of products shipped to points locatedoutside the State of California.The Company's products are made forboth the United States Army and Navy and, in addition, for approx-imately 1,200 distributors.-We find that the Company is engaged in commerce within the mean-ing of the National Labor Relations Act.II. THE, ORGANIZATIONS INVOLVEDInternational Die Sinkers Conference, Los Angeles Local 4$220,Independent, is an unaffiliated labor organization, admitting tomembership employees of the Company.Los Angeles Metal -Trades Council is a combination of labor,organ-izations,affiliated with the American Federation of Labor, admittingto membership employees of the Company.III. THE QUESTION CONCERNING REPRESENTATION'On or about November 5,.1943, the Die Sinkers requested recognitionfrom the Company as the representative of certain of its employees,and repeated its request by letter dated December 10, 1943.The Com-pany replied to the latter request by letter dated December 14, 1943, inwhich it stated that it had an agreement with the,Council, and that itbelieved that the employees in the unit sought by the Die Sinkers wereincluded, within the scope of the agreement. In this letter the Com-pany expressed a- willingness to negotiate with the Die Sinkers if thatorganization and the Council could agree that the employees soughtby the Die Sinkers were not claimed as part of the unit represented bythe Council; the Company also asserted in its letter that in the absenceof such an agreement, it would require a certification by the Boardbefore entering upon negotiations with the Die Sinkers.On 'December 11, 1940, the Company and the Council executed a'collective bargaining agreement covering employees of the Company.The agreement provides for its automatic renewal from year to yearin the absence of notice by either signatory to the other ofan intent tochange, modify,-or terminate it given at least 30 days prior-to December31, its anniversary date. It was renewed -in -1941, and again in 1942.In view of the fact that the Die Sinkers first -gave notice to the Com-pany of its claim to representation on November 5, 1943, more than 30days' before December, 31, 1943, we -find that the agreement between the,Company and the-Council does not constitute a bar to a present deter-mination of representatives.-, PLOMB TOOL COMPANY49A statement of the Board's Field Examiner introduced into evidenceat the hearing, indicates that the Die Sinkers represents a substantialnumber of employees in the unit which it seeks.'We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNIT; THE DETERMINATION OF REPRESENTATIVESThe Die Sinkers seeks a unit composed of all employees in the dieroom of the Company working on dies or parts of dies, excludingforemen, and all other employees.The Council contends that theseemployees are properly part of the industrial unit currently representedby it.The Company takes no position with respect to the unit.The record discloses that although the Company has recognizedthe Council as the collective bargaining representative of its em-ployees, for the past 2 years none of the employees in the unit soughtby the Die Sinkers paid dues to the Council, nor did the Councilpresent grievances in their behalf.Moreover, evidence was intro-duced which indicates that for the past 3 years these employees pre-sented their own grievances to the Company through representa-tives not associated with the Council.The record further disclosesthat the contract between the Company and the Council containswage schedules covering machinists, metal polishers, and blacksmiths,but none covering die sinkers. It is true that a literal interpreta-tion of this contract permits of no concrete finding that die sinkerswere not meant to be covered by its terms.However, we have oftenheld that prior collective bargaining agreements nominally coveringcraft employees in an. industrial unit do not necessarily foreclose theclaim of a clearly defined and historically recognized craft group tosubsequent separate craft recognition where, as here, the craft grouppreserves its separate craft identity through the plant-wide agree-ments, fails to acquiesce in the industrial form of bargaining, andinsists upon distinct recognition .2We have frequently found that employees similar to those involvedherein may properly constitute either a separate craft unit or form'The Field Examiner reported that the Die Sinkers submitted 12 designations whichwere checked against the Company's pay roll of January 10,1944, and that there were 21employees in the unit proposed by the Die Sinkers.He further reported that the Councilsubmitted no evidence of representation.However, the record indicates that the Councilrelies upon its contract of December 11, 1940, as subsequently renewed, for the establish-ment of its interest in this proceeding.2Matter ofBendim Aviation Corporation,39 N. L.R. B. 81;Matter of Aluminum Co.of America,42 N. L.R. B.772;Matter of Federal Telephone and Radio Corporation,49N. L. R. B.430;Matter of Goodyear Tire & Rubber Company,53 N. L.R. B. 875.587784-45-vol. 56-5 50DECISIONS OF NATIONAL LABOR RELATIONS BOARDpart of an industrial unit, and under such circumstances our deter-mination of the unit issue rested, in part, upon the desires of theemployees themselves.3Accordingly, before making a final deter-mination in this proceeding as to the propriety of the unit proposedby the Die Sinkers, we shall first ascertain the desires of the employeesit seeks to represent.We shall direct an election by secret ballotto be conducted among all employees in the die room of the Com-pany working on dies or parts of dies, excluding the foremen, andall other supervisory employees with authority to hire, promote; dis-charge, discipline, or otherwise effect changes in the status of em-ployees, or effectively recommend such action, and all other employees,who were emplQyed during the pay-roll period immediately preced-ing the date of the Direction of Election herein, subject to the limita-tions and additions set forth in the Direction, to determine whetherthey desire to be represented by the Die Sinkers or by the Council.Upon the results of the election will depend, in part, our determina-tion of the appropriate unit. If the employees in this voting groupselect the Die Sinkers as their bargaining representative, they willhave 'thereby indicated their desire to constitute a separate appro-priate unit.If, however, these employees choose the Council, theywill have thereby indicated their desire to be part of the industrialunit currently represented by it, and they will be deemed to bepart of said unit.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, and pursuant to Article III, Section 9, of National Labor Re-lations Board Rules and Regulations-Series 3, it is herebyDIRECTEDthat, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Plomb Tool Com-pany, Los Angeles, California, an election by secret ballot shall beconducted as early as possible, but not later than thirty (30) daysfrom the date of this Direction, under the directionand super-vision of the Regional Director for the Twenty-first Region, actingin this matter as agent for the National Labor Relations Board, andsubject to Article III, Sections 10 and 11, of said Rules and Regu-lations, among all employees in the die room of the Comany work-ing on dies or parts of dies, excluding foremen, all other super-visory employees with authority to hire, promote, discharge, discipline,8Matter of Indianapolis Drop Forging Company,40 N. L. R. B.1294 ;Matter of Inter-nationalHarvester Company,36 N. L. R. B., 520;Matter of Aluminum Company ofAmerica,Canonsburg Plant,55 N. L. R. B. 407. PLOMB TOOLCOMPANY51or otherwise effect changes in the status of- employees,or effectivelyrecommend such action,and all'other employees of the Company,who were employed during the pay-roll period immediately pre-ceding the date of this Direction,including employees who did' not-work during said pay-roll period -because they were ill or on vaca-tion or temporarily laid off, and including employees in the armedforces of the United States who present themselves in person at thepolls,but.exclu'ding those employees who have since quit or'been dis-charged for cause and have not been rehired' or reinstated- prior tothe date of the election,to determine whether they desire to berepresented by International Die Sinkers Conference,Los AngelesLocal #220, Independent, or by Los Angeles Metal Trades Council,.affiliatedwith the American Federation of Labor, for the,purposes-of collective bargaining,or by neither.